Appeal from order of the Supreme Court, Kings County, dated April 1, 1966, dismissed, with $10 costs and disbursements, unless within 30 days after entry of the order hereon appellant submits a further appendix, including therein all papers upon which the general preference was originally granted (E. P. Reynolds, Inc. v. Nager Elec. Co., 17 N Y 2d 51). Appeal, insofar as it relates to the court’s “order” (actually a decision during trial) granting defendant’s oral motion for a mistrial, dismissed,, without costs. No appeal lies from a decision or ruling at trial and in any event, as indicated, no order was made. Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.